J-S21020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEROME STECK                               :
                                               :
                       Appellant               :   No. 1248 WDA 2017

                   Appeal from the PCRA Order July 13, 2017
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0015583-2014


BEFORE: OLSON, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MURRAY,J.:                                  FILED MAY 30, 2018

         Jerome Steck (Appellant) appeals pro se from the order denying his first

petition filed pursuant to the Post Conviction Relief Act1 (PCRA). We vacate

the order and remand; we also deny Appellant’s application to file a reply

brief.

         In 2014, Appellant was charged with a multitude of sex offenses,

including two counts each of involuntary deviate sexual intercourse (IDSI)

with a person less than 16 years of age and IDSI with a child.2 Pertinently,

the criminal complaint averred that Appellant abused one victim over the

course of one year beginning around 2009, and he abused the other victim on
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2   18 Pa.C.S.A. § 3123(a)(7), (b).
J-S21020-18



one occasion in August 2012. At the time of the offenses, Megan’s Law III

was in effect, and a person convicted of IDSI was subject to lifetime

registration as a sexual offender. See 42 Pa.C.S.A. § 9795.1(b)(2) (expired).3

       Appellant’s case proceeded to a jury trial on September 23, 2015. On

the second day of trial, Appellant agreed to enter a guilty plea. On the same

day, the trial court imposed a sentence pursuant to the parties’ plea

agreement of 4 to 10 years of imprisonment on one count of IDSI with a

person less than 16, and a concurrent term of 4 to 10 years on one count of

IDSI with a child. The court did not find that Appellant was a sexually violent

predator, but due to his conviction of IDSI with a person less than 16 years of

age, ordered him to comply with lifetime registration under SORNA. See 42

Pa.C.S.A. §§ 9799.14(d)(4) (IDSI is a Tier III sexual offense), 9799.15(a)(3)

(an individual convicted of a Tier III sexual offense shall register for life).

Appellant did not file a post-sentence motion or direct appeal.

       On August 15, 2016, Appellant filed a pro se timely PCRA petition. The

PCRA court appointed counsel, who filed an amended PCRA petition seeking

reinstatement of Appellant’s right to file a post-sentence motion and/or direct

____________________________________________


3  Megan’s Law III expired on December 20, 2012, when it was replaced by the
Sexual Offender Registration and Notification Act (SORNA), 42 Pa.C.S.A. §§
9799.10-9799.41. The following year, Megan’s Law III was invalidated by our
Supreme Court’s decision in Commonwealth v. Neiman, 84 A.3d 603 (Pa.
2013) (Act 152 of 2004, which included Megan’s Law III, violated the single
subject rule of Art. III, § 3 of the Pennsylvania Constitution). Under the
predecessor statute, Megan’s Law II, a conviction of IDSI likewise carried
lifetime sex offender registration. See 42 Pa.C.S.A. § 9795.1(b)(2) (expired).


                                           -2-
J-S21020-18



appeal nunc pro tunc.         On March 23, 2017, the PCRA court conducted a

hearing and denied Appellant’s requested relief, but permitted him to file an

amended PCRA petition. PCRA counsel then filed a motion to withdraw from

representation, concluding that Appellant’s proposed claims of ineffectiveness

of plea counsel had no merit. On June 8, 2017, the PCRA court permitted

counsel to withdraw and provided Appellant with 30 days to communicate how

he wished to proceed. The court’s order stated that a failure to respond within

this time period would result in dismissal of Appellant’s petition.     Having

received no response, the PCRA court denied Appellant’s PCRA petition on July

13, 2017. Six days later, on July 19, 2017, our Supreme Court issued its

decision in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (holding

that SORNA registration is punitive in nature and retroactive application of

SORNA violates the ex post facto clause).

       Appellant filed a pro se notice of appeal on July 31, 2017. He also filed

a motion, docketed on August 2, 2017, seeking leave to amend his PCRA

petition, as well as reconsideration. The PCRA court did not rule on the motion

but ordered Appellant to file a Pa.R.A.P. 1925(b) statement of matters

complained of on appeal, and Appellant complied.4

       Appellant presents the following issues for our review:
____________________________________________


4  The PCRA court stated that it did not receive a copy of Appellant’s motion
for reconsideration, and in any case could not have ruled on it because it was
filed after the notice of appeal. PCRA Court Opinion, 10/17/17, at 3. However,
we note that Pa.R.A.P. 1701 prescribes the circumstances under which a court
may grant reconsideration after an appeal has been taken.


                                           -3-
J-S21020-18




       [1.] Do[ ] statutory provisions of SORNA . . . arise to be facially
       unconstitutional, entitling [Appellant], and those similarly situated
       to have the current illegal sentence vacated?

       [2.] Do[ ] terms of SORNA violate due process and equal
       protection clauses of the federal and state Constitutions, resulting
       in an illegal sentence, which entitles [Appellant], and those
       similarly situated to have the current illegal sentence vacated?

       [3.] Do[ ] terms of SORNA violate Double Jeopardy clauses of
       the federal and state Constitutions, resulting in an illegal
       sentence, which entitles [Appellant], and those similarly situated
       to have the current illegal sentence vacated?

Appellant’s Brief at 2.

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the record supports the court’s determination and whether

the court’s decision is free of legal error. Commonwealth v. Ford, 947 A.2d

1251 (Pa. Super. 2008), appeal denied, 959 A.2d 319 (Pa. 2008). This Court

grants great deference to the findings of the PCRA court if the record contains

support for those findings.        Commonwealth v. Boyd, 923 A.2d 513 (Pa.

Super. 2007), appeal denied, 932 A.2d 74 (Pa. 2007).

       Instantly, the argument section of Appellant’s brief is lengthy, but

generally unclear, rambling and disjointed.5 Throughout his brief, however,

____________________________________________


5 “[A]lthough this Court is willing to construe liberally materials filed by a pro
se litigant, pro se status generally confers no special benefit upon an
appellant[, and] a pro se litigant must comply with the procedural rules set
forth in the Pennsylvania Rules of the Court.” Commonwealth v. Lyons,



                                           -4-
J-S21020-18


Appellant repeatedly references our Supreme Court’s decision Muniz. Thus,

we, like the Commonwealth, discern Appellant’s claim to be that he is serving

an illegal sentence under Muniz. Commonwealth Brief at 7-11. See also

Commonwealth v. Rivera–Figueroa, 174 A.3d 674, 678 (Pa. Super. 2017)

(“Muniz created a substantive rule that retroactively applies in the collateral

context.”). Because Appellant’s PCRA petition was timely filed, this Court has

jurisdiction to hear a proper challenge to the legality of his sentence. See

Commonwealth v. Berry, 877 A.2d 479, 482 (Pa. Super. 2005), appeal

denied, 917 A.2d 844 (Pa. 2007).

       Although the trial court did not find Appellant to be a sexually violent

predator (SVP), it convicted him of IDSI and sentenced him under SORNA. 42

Pa.C.S.A. § 9799.14(d)(4); 9799.15(a)(3). The initial Order of Sentence and

the Corrected – Order of Sentence, are both dated September 24, 2015, and

both include the following language:

       The following conditions are imposed:

       Megan’s Law Registration – Tier 3 – Lifetime Registration:      SORNA
       registration required for lifetime.



____________________________________________


833 A.2d 245, 251-52 (Pa. Super. 2003). We remind Appellant that generally,
“[t]he argument shall be divided into as many parts as there are questions to
be argued,” and that briefs “shall conform in all material respects with the
requirements of” our Rules of Appellate Procedure. See Pa.R.A.P. 2101,
2119(a).




                                           -5-
J-S21020-18


Orders, 9/24/15 (emphasis added).6

       On appeal, Appellant does not discuss the dates of his offenses vis-à-

vis the effective date of SORNA, nor does he articulate an argument that he

was impermissibly subjected to greater punishment under SORNA ex post

facto. Nonetheless, our review of the record reveals that Appellant committed

his crimes (in 2009 and August of 2012) prior to the effective date of SORNA

on December 20, 2012. Thus, consonant with Muniz, it appears that he was

improperly sentenced under SORNA.

       Instantly, the PCRA court misapprehended the application of SORNA to

Appellant’s case. The PCRA court stated:

             This [c]ourt’s review of the procedural history of this case
       reveals that Muniz is simply inapplicable. SORNA was enacted on
       December 20, 2012.         [Appellant] was not convicted until
       September 24, 2015 and was therefore always subject to its
____________________________________________


6 We note with disappointment that no transcripts, including the transcript
from sentencing and the PCRA hearing, are in the certified record. Our finding
is confirmed by the docket entry filed on October 18, 2017 stating, “No
transcripts have been ordered on for this case.” Yet, on June 28, 2016,
Appellant filed a motion for transcripts. Although Appellant did not file his
PCRA petition until August 15, 2016, one month after he filed his motion
requesting transcripts, on September 14, 2016, the PCRA court filed an order
denying Appellant’s motion. That order incorrectly reads:

       AND NOW, to-wit, this 14 day of September 2016, the defendant’s
       Motion for Court Related Documents, dated June 23, 2016, is
       DENIED.

       Petitioner is not entitled to notes of testimony or Court records
       since he has not filed a Post-Conviction Act Petition, nor is an
       appeal pending. See Commonwealth v. Ballem, 482 A.2d 1322
       (Pa. Super. 1984) and Commonwealth v. Martin, 705 A.2d
       1337 (Pa. Super. 1998).

                                           -6-
J-S21020-18


      registration provisions. Thus, the Muniz case, which concerns
      only the retroactive application of the SORNA registration
      provisions, does not apply.           Insofar as [Appellant] was
      appropriately made subject to the SORNA lifetime registration
      requirement, his sentence is not illegal and this [c]ourt did not err
      in failing to reverse his registration requirement sua sponte. This
      claim is also meritless.

PCRA Court Opinion, 10/17/17, at 5 (italics in original).

      Contrary to the statement by the PCRA court, Mr. Muniz challenged the

application of SORNA based not on his conviction, but “when the registrable

offense    occurred    prior   to   the   imposition     of   SORNA.”         See

Commonwealth v. McCullough, 174 A.3d 1094, 1095 (Pa. Super. 2017)

(en banc) (emphasis added). Appellant committed IDSI in 2009 and August

of 2012 when Megan’s Law III applied and would require lifetime registration.

SORNA became effective on December 20, 2012, prior to Appellant’s plea and

sentence, but after he committed his crimes. SORNA also subjects Appellant

to lifetime registration.   Compare 42 Pa.C.S.A. §      9795.1(b)(2) (expired)

with 42 Pa.C.S.A. § 9799.14(d)(4) and § 9799.15(a)(3). We recognize that

SORNA does not affect the length of Appellant’s lifetime registration

obligation. However, SORNA does increase Appellant’s obligations pertaining

to in-person reporting and dissemination of personal information. Therefore,

the application of the enhanced registration requirements are contrary to our

Supreme Court’s holding in Muniz.

      The Commonwealth acknowledges that under Muniz, SORNA cannot

apply retroactively to Appellant without violating the ex post facto clause



                                      -7-
J-S21020-18


because Appellant committed his offenses before SORNA was enacted.

However, the Commonwealth cites Act 10 of 2018, which was signed into law

just after Appellant filed his appellate brief.          See H.B. 631, 202 Gen.

Assembly, Reg. Sess. (Pa. 2018) effective immediately. Act 10 provides in

pertinent part:

      [42 Pa.C.S.A.] § 9799.55. Registration

                                     *       *       *

         (b) Lifetime Registration.—The following individuals shall be
      subject to lifetime registration:

                                 *       *       *

            (2) Individuals convicted:

              (i) (A) In this Commonwealth of the following offenses, if
            committed on or after April 22, 1996, but before
            December 20, 2012:

                                 *       *       *

                  18 Pa.C.S.[A.] § 3123 (relating to involuntary deviate
                  sexual intercourse)[.]

42 Pa.C.S.A. § 9799.55(b)(2)(i)(A) (emphasis added). The Commonwealth

concludes that although Appellant should not be subject to registration under

SORNA, he is nevertheless subject to lifetime registration under Act 10.

      Significantly, however, the Commonwealth concedes that Appellant is

subject to enhanced registration requirements for Tier III offenses and that

the “additional, more stringent registration requirements constitute a greater

punishment than what would have been imposed under the law in effect at


                                     -8-
J-S21020-18


the time the crimes were committed, in particular, Megan’s Law II, and

Megan’s Law III.”     Commonwealth Brief at 9-10.      Accordingly, we are not

persuaded by the Commonwealth’s reliance on Act 10 of 2018 (providing that

lifetime registration applies to individuals convicted of IDSI if the offenses

were committed after April 22, 1996, but before December 20, 2012). On

April 26, 2018, our Supreme Court issued a decision where the appellant

sought relief under contract principles from an increased registration period

under SORNA. The Supreme Court found that the appellant was not entitled

to relief; however, the opinion authored by Chief Justice Saylor contains the

following footnote:

      It is also worth noting that, although relief may be foreclosed
      under contract principles, it is not foreclosed under other theories.
      See, e.g., Commonwealth v. Muniz, ___ Pa. ___, 164 A.3d
      1189 (2017) (holding that application of SORNA’s longer
      registration periods relative to convictions which occurred in the
      pre-SORNA timeframe can give rise to an ex post facto violation).

Konyk v. Pennsylvania State Police, --- A.3d ----, 2018 WL ____, at *12

n.9 (Pa. Apr. 26, 2018).

      Given the clear import of Muniz, we are compelled to reverse the order

of the PCRA court and remand the case to the PCRA court. Upon remand, as

this remains Appellant’s first petition for PCRA relief, the PCRA court shall

appoint counsel as required by Pa.R.Crim.P. 904(C); also, Appellant shall be

afforded the opportunity to amend his petition to include a Muniz claim and

otherwise pursue relief with the PCRA court.

      Finally, we consider Appellant’s pending application to file a reply brief.

                                      -9-
J-S21020-18


Appellant seeks additional time and leave to file a reply brief in order to

address Act 10, noting that at the time of his application, the prison library

had not yet acquired a copy. While an appellant may file a brief in reply to

matters raised by the appellee pursuant to Pa.R.A.P. 2113(a), such filing is

not warranted given our reversal of the PCRA court.      Therefore, we deny

Appellant’s application to file a reply brief.

      Order reversed.      Case remanded with instructions and proceedings

consistent with this memorandum. Appellant’s application to file a reply brief

is denied. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/2018




                                        - 10 -